Title: To George Washington from Thomas Mifflin, 28 March 1794
From: Mifflin, Thomas
To: Washington, George


          
            Sir.
            Phil: 28 Mar. 1794
          
          The Secretary at war, has transmitted to me, by your instructions, a copy of a law
            relatively to the fortification of the Ports and harbours therein mentioned; and he has,
            at the same time, communicated your request, that, as Commander in Chief of the Militia
            of Pena., I would take upon me the general direction of the business, as far as respects
            the works to be established within this State.
          I undertake the proposed trust with great chearfulness; and you may
            be assured, Sir, that on this, and on every other occasion, I shall be happy to
            facilitate the execution of the duties of your arduous station.
          Permit me to take the present opportunity of transmitting for your information, a copy
            of an Act of the Ge[nera]l Ass[embly] of Pena., entitled “An Act[”] &c (define
              law) of an Act for laying out a town at Presqu’ Isle, and of the proceedings which have been instituted, for the purpose
            of carrying those laws into effect.
          I have, likewise, inclosed a statement of the number & condition of the Cannon,
            belonging to the State of Pena., that are above the calibre of Eighteen pounds, and fit
            to be appropriated to the Fortification of the Port of Philadelphia. I am, with perfect respect, Sir—
        